 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7                                                ***
 8   THE BANK OF NEW YORK MELLON FKA                      Case No. 2:18-cv-00363-RFB-VCF
     THE BANK OF NEW YORK
 9                                                                   AMENDED ORDER
                         Plaintiff,
10
                v.
11
     SFR INVESTMENTS POOL 1, LLC,
12
                        Defendant.
13
14
15          Plaintiff the Bank of New York Mellon fka the Bank of New York opened this case by
16   filing a complaint on February 28, 2018. Plaintiff filed a certificate of cash deposit of $500
17   pursuant to NRS 18.130(1) on April 11, 2018. ECF No. 10. Judgment in favor of Defendant SFR
18   Investments Pool 1, LLC was entered in this matter on March 26, 2019. ECF Nos. 45 (Order
19   Granting Dismissal), 46 (Clerk’s Judgment). However, the judgment did not address the certificate
20   of cash deposit. The Court now corrects its Order to include instructions regarding the $500
21   deposit.
22          IT IS ORDERED that the $500 deposit be refunded in accordance with the certificate of
23   cash deposit, ECF No. 10, to: Bank of New York Mellon c/o Jamie K. Combs – Akerman, 1635
24   Village Center Circle, Suite 200, Las Vegas, NV 89134.
25          DATED: August 20, 2019.
26
                                                         __________________________________
27                                                       RICHARD F. BOULWARE, II
28                                                       UNITED STATES DISTRICT JUDGE
